FOLLETT, J. (dissenting).
By this action damages are sought to be recovered, because the defendant, on the 30th of June, 1894, on a race track in this state, said in the hearing of divers persons that the plaintiff had on a particular occasion violated the ethics of the race course at Nashville, in the state of Tennessee. The words pomplained of are:
“You are no sportsman. You had to leave Nashville on account of a turf fraud you committed there. President Olark, of the Louisville Jockey Club, wanted to rule you off for your crooked practices there, and warned you off the turf there, and you had to leave town.”
The words uttered are not slanderous per se, and it is not alleged that the plaintiff sustained special damages by reason of the words spoken. It is urged that the words are slanderous, because they touched the plaintiff in his business, and injured his business reputation. To say of a person, in the presence of others, “You are no sportsman,” is not slanderous as tending to injure the person in his business, trade, or calling, because no such occupation is recognized by the law of this state. The words uttered do not relate to the appellant’s business as a breeder or seller of horses, but solely to his conduct on a race course at Nashville, Tenn. Is the running of horses on race courses recognized by the law of this state as a legal business or occupation? If it is not, the plaintiff cannot recover damages for words derogatory of his conduct in racing horses. Since the enactment of chapter 44 of the Laws of 1802, the racing of horses for bets or stakes in money or property has been generally condemned as gambling, and punished as a crime. This statute was continued by 1 Rev. Laws 1813, p. 222. To this general statute there was no exception until the passage of chapter 193 of the Laws of 1821, which provides:
“That from and after the passage of this act, the training, pacing,- trotting and running of horses, upon regulated courses, and upon private property,., in the county of Queens, is hereby declared "to be exempted and freed, for and during the period of five years from the passage of this act, from fhe provisions and penalties of the act entitled ‘An act to prevent horse-racing and for other purposes.’ ” (Laws 1802, c. 44).
- By chapter 108, Laws 1826, this act was continued in force until March 30, 1836, and by chapter "73, Laws 1834, it was continued in force until March 30, 1851. In 1828 the provisions of the Revised *759Laws, slightly changed, became a part of the Revised Statutes. Chapter 44, Laws 1802, was repealed by chapter 21, Laws 1828 (2d meeting) p. 69 (1 Rev. St. p. 672, § 55). The following is a copy of the section:
“Sec. 55. All running, trotting or pacing of horses, or any other animals, for any bet or stakes, in money, goods, or other valuable thing, or for any reward to be given to the owner or rider of any animal which shall excel in speed, excepting such as are by special laws for that purpose expressly allowed, shall be deemed racing within the meaning of this article, and are hereby declared to be common and public nuisances and misdemeanors; and all parties concerned therein, either as authors, betters, stakers, stakeholders, judges to determine the speed of the animals, riders, contrivers or abettors thereof, shall be deemed guilty of a misdemeanor, and shall be punished by fine not exceeding five hundred dollars, or by imprisonment not exceeding one year.”
It will be observed that races conducted under special laws were not deemed to be within the section. While chapter 193, Laws 1821, and the Revised Statutes were in force, two cases arose over the validity of contracts entered into in respect to the racing of horses in Queens county, and it was held that chapter 193 did not validate racing-track contracts, but simply exempted the parties engaged in racing from the operation of the criminal law. Gibbons v. Gouverneur, 1 Denio, 170; Ruckman v. Bryan, 3 Denio, 340. In Harris v. White, 81 N. Y. 532, decided in 1880, it was held that the term “bet or stakes” used in the Revised Statutes, did not include “purses, prizes, or premiums,” as these words are now commonly understood, and that one who had contracted to drive the horses of another for purses, prizes, or premiums on race courses could recover his wages. The Penal Code took effect December 1, 1882, and contains the following provision:
“Sec. 352. Racing of animals for stake.—All racing or trial of speed between horses or other animals for any bet, stake or reward, except such as is allowed by special laws, is a public nuisance; and every person acting or aiding therein, or making or being interested in any such bet, stake or reward, is guilty of a misdemeanor; and in addition to the penalty prescribed therefor, he forfeits to the people of this state, all title or interest in any animal used with his privity in such race or trial of speed, and in any sum of money or other property betted or staked upon the result thereof.”
This section superseded section 55 of the Revised Statutes, which was expressly repealed by chapter 593, Laws 1886. In 1887 the so-called “Ives’ Pooling Law” was passed (chapter 479, Laws 1887), section 4 of which provides:
“Sec. 4. The number of days upon which races may be conducted upon any race track or grounds is limited to thirty days in each year, and during that number of days only races shall be authorized and allowed upon such tracks or grounds during which time the same may be kept open for the admission of the public, subject to the conditions and limitations prescribed by the acts or the several amendments thereto under which the said associations were incorporated, and the provisions of sections three hundred and fifty-one and three hundred and fifty-two of the Penal Code shall not apply to the grounds of such associations during the number of days in each year during which the said races are hereby authorized; that such racing and all pool selling in this state shall be confined to the period between the fifteenth day of May and the fifteenth day of October in each year, and all pool selling shall be confined to the tracks where the races take place, and on the days when the races take place.”
*760So far as this statute authorizes pool selling it has been held to be unconstitutional by the general term of common pleas (Irving v. Britton, 8 Misc. Rep. 201, 28 N. Y. Supp. 529), and constitutional by the general term of the Fourth department (Reilly v. Gray, 77 Hun, 402, 28 N. Y. Supp. 811). In 1890 a case arose in which the plaintiff sought to recover the amount of his winnings on pool tickets purchased from a racing association, and it was held that under chapter 479, Laws 1887, such contracts were validated, and a recovery could be had. Brennan v. Association, 56 Hun, 188, 9 N. Y. Supp. 220. In Corrigan v. Jockey Club (Super. N. Y.) 15 N. Y. Supp. 705, a mandatory injunction was granted, compelling»the defendant to perform its contract, and permit the plaintiff’s horses to run for a prize in a particular race. I am unable to discover any difference in principle between chapter 479, Laws 1887, and chapter 193, Laws 1821, under which Gibbons v. Gouverneur, supra, and Buckman v. Bryan, supra, were decided. These cases are not expressly overruled in 56 Hun, 188, 9 N. Y. Supp. 220, and 15 N. Y. Supp. 705, nor were they referred to in 56 Hun, 188, 9 N. Y. Supp. 220. It seems to me that the only effect of'the Ives’ pooling law is to suspend the operation of the penal provisions of the Code during a limited period, and that it does not, and was not intended to, validate racing contracts, or to recognize horse racing for bets, wagers, purses, prizes, rewards, or premiums as a legal business or occupation. The winning or losing of less than $25 within the space of 24 hours is not a misdemeanor (Penal Code, § 341), but it has never been held that so winning or losing is not gambling, or that contracts made in such games can be enforced.
For a further reason a cause of action is not stated in the complaint. The words alleged to be actionable are: “You are no sportsman,” “a turf fraud you committed there,” and “your crooked practices there.” These terms are ambiguous, and no court, I think, will take judicial notice of the meaning of any one of them. The word “there,” in one instance refers to a transaction on a race course at Nashville, and in the other instance, probably, to a race at Louisville, Ky., conducted by the Louisville Jockey Club. Before a court could take judicial notice of the local meaning of these terms, it would have to be familiar with the rules and regulations of the Nashville race course and of the Louisville Jockey Club, and I assume that the judges of this state are not so familiar with the rules of those distant racing associations as to be able to determine what acts are “crooked practices” or “turf frauds” under those rules. When words of a foreign language or ambiguous words are alleged to be defamatory, their meaning must be averred in the complaint by an appropriate innuendo. Pike v. Van Wormer, 5 How. Pr. 171; Fry v. Bennett, 5 Sandf. 54, 66; Moak, Van Sant. Pl. 209. I think, if the meaning of these terms had been alleged in the complaint, that it would be beneath the dignity of the supreme ■court to engage in an investigation of the rules of race courses for the purpose of determining whether or not the plaintiff had been guilty of “crooked practices” or of “turf frauds” under their rules. Sportsmen wrongfully charged on race tracks with unsportsman*761like conduct, or with turf frauds, in violation of the rules of race courses, should be content with such remedies as are provided by the rules of the turf. The judgment should be reversed, the demurrer sustained, and a final judgment entered dismissing the complaint, with costs.